Citation Nr: 1451602	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  06-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of the bilateral hands, to include as secondary to the service-connected residuals of right wrist fracture with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1964 to May 1986.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied reopening the previously denied claim of service connection for arthritis of the bilateral hands.  

In February 2009, the Board reopened and remanded the claim for service connection for further development.  In August 2010 and then in February 2012, the Board remanded the case further evidentiary development.  In January 2013, the Board denied the claim for service connection for arthritis of the bilateral hands, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court endorsed a Joint Motion for Remand by the parties, vacated the Board's January 2013 decision, and remanded the case to the Board for action in compliance with the Joint Motion.   

In February 2014, the Board remanded the claim for further evidentiary development in compliance with the Joint Motion.  The claim was denied in a July 2014 supplementary statement of the case, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In February 2014, the Board directed the AOJ to afford the Veteran a VA examination to determine whether the Veteran's residuals of right wrist fracture with traumatic arthritis aggravated the arthritis of the bilateral hands.  The Veteran was afforded a VA examination in March 2014.  The examiner opined that the Veteran's residuals of right wrist fracture with traumatic arthritis did not aggravate the arthritis of the bilateral hands beyond the natural progress of the disability.  The examiner reasoned as follows:

Review of orthopedic literature reveals no credible, peer reviewed studies that support the contention that degenerative changes of one joint may induce degenerative changes in another joint either of the affected or contralateral extremity or spine, even in the setting of leg length discrepancy.  It is more likely than not that the Veteran's current bilateral hand condition is due to chronic degenerative changes associated with aging and/or gout.  Based on the available medical documentation, this examiner is unable to comment further without resorting to mere speculation.

As the Veteran's representative correctly pointed out in the October 2014 Informal Hearing Presentation, this opinion is inadequate, as the rationale was copied and pasted from rationale regarding whether the Veteran's residuals of right wrist fracture with traumatic arthritis caused the arthritis of the bilateral hands, and this opinion does not address whether the Veteran's residuals of right wrist fracture with traumatic arthritis aggravated the arthritis of the bilateral hands.  Because the AOJ did not obtain an adequate VA examination, the AOJ's actions are not in conformity with the Board's February 2014 remand directives.  Accordingly, this matter must again be remanded to obtain a new VA examination to determine whether the Veteran's residuals of right wrist fracture with traumatic arthritis aggravated the arthritis of the bilateral hands.  Stegall v. West, 11 Vet. App. 268 (1998); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:
1. Schedule the Veteran for a VA examination with a physician with appropriate expertise.  Request that the examiner review the claims file (Virtual VA and VBMS) and indicate that this case review was accomplished.

After performing all necessary testing, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's arthritis of the bilateral hands was aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected residuals of right wrist fracture with traumatic arthritis.

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline level of severity or the manifestations of the Veteran's arthritis of the bilateral hands found prior to aggravation; and 

(2) the increased manifestations that, in the examiner's opinion, are proximately due to the residuals of right wrist fracture with traumatic arthritis.  
			
Note that the baseline level of severity of the Veteran's arthritis of the bilateral hands equates to the manifestations of this disability present prior to any aggravation by the residuals of right wrist fracture with traumatic arthritis.  This baseline level of severity does not equate to the Veteran's normal condition prior to incurring the arthritis of the bilateral hands, as erroneously indicated in the March 2014 VA examination.  

The examiner must provide the underlying reasons for all opinions expressed.  Note that the March 2014 VA examiner's rationale regarding the above query is inadequate, as the rationale addresses causation instead of the requested opinion regarding aggravation.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

2. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

3. After completing the above development and any additional development that is warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



